NO. 07-04-0575-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 23, 2005

______________________________



Ex parte CRYSTAL R. ROACH, 



Appellant

_________________________________



FROM THE 320
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 66,248-D; HON. DON R. EMERSON, PRESIDING

_______________________________



Order Dismissing Appeal



Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

Crystal R. Roach (appellant) attempts to appeal from “the denial of Petitioner’s Application for Writ of Habeas Corpus entered in cause no: 66,248-D on the 30[th] day of Nov., 2004.”
(footnote: 1)  We dismiss for want of jurisdiction.

This court was notified by the court reporter for the 320
th
 Judicial District Court that no record existed in the above referenced cause since no final hearing had been held.  So too did the reporter inform us that 
she did “not know what [appellant] is appealing.”  Thereafter, we received an affidavit from Alvina Musick, the Supervisor/Deputy Clerk of the Family Division of the Potter County District Clerk’s Office.  Therein, Musick stated that “there ha[d] never been an Application for Writ of Habeas Corpus filed by the Appellant . . . in . . . Cause Number 66248-D,. . . .”  Given this information, we notified appellant by letter of the circumstances and directed her to “show cause why this appeal should not be dismissed for want of jurisdiction.”  Appellant responded to our missive and admitted that the appeal was “premature.”  

Absent certain exceptions not existing here, appellate courts can review only final judgments and orders.  
See Hinde v. Hinde, 
701 S.W.2d 637, 639 (Tex. 1985).  Since one has yet to be entered in cause number 66,248-D, we have no jurisdiction to entertain this appeal.  Consequently, we dismiss it for want of jurisdiction. 





Brian Quinn

          Chief Justice

















FOOTNOTES
1:We note that appellant’s notice is “to the District Court of Potter County, Texas, 320
th
 Judicial District.”